  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


TAMAICA HOSKINS,                      )
                                      )
      Petitioner,                     )
                                      )            CIVIL ACTION NO.
      v.                              )              3:16cv439-MHT
                                      )                  (WO)
UNITED STATES OF AMERICA,             )
                                      )
      Respondent.                     )

                                   OPINION

       Pursuant to 28 U.S.C. § 2255, petitioner, a federal

prisoner,       filed    this    lawsuit     seeking     habeas    relief.

This        lawsuit     is   now     before        the   court     on    the

recommendation of the United States Magistrate Judge

that the petition be granted as to petitioner’s claim

that her defense attorney was ineffective for failing

to file an appeal as requested by petitioner, and that

her remaining claims be dismissed without prejudice.

The        magistrate    judge     further     recommends        that,    in

accordance       with    United    States     v.    Phillips,     225    F.3d

1198, 1198 (11th Cir. 2000), the court grant petitioner
the opportunity to file an out-of-time appeal; that the

court     vacate     the   judgment     against   petitioner    in

criminal case no. 3:14cr507-MHT; that after vacating

the judgment, the court reimpose the same sentence and

reenter the same judgment; and that the court advise

petitioner      of   the   applicable    appeal   deadlines    and

rights.    There are no objections to the recommendation.

After an independent and de novo review of the record,

the     court   concludes     that    the   magistrate   judge’s

recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 27th day of June, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
